      Case 1:18-cr-00498-SCJ-LTW Document 20-1 Filed 03/01/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

UNITED STATES OF AMERICA
                                                      CRIMINAL ACTION NO.
          v.                                          1:18-CR-00498-SCJ-LTW

WAYNE PATTERSON


ORDER GRANTING ADDITIONAL TIME TO FILE PRETRIAL MOTIONS AND
             CONTINUING PRETRIAL CONFERENCE

          The Court finds that for good cause shown it is necessary to extend the time

for the Defendant to file pretrial motions and to continue the pretrial conference.

The Court finds that the interests of justice in continuing the pretrial motions

deadline and in holding the pretrial conference substantially outweigh the

interests of the public and defendants in the speedy resolution of this matter, and

thus the Clerk is directed to count as excludable any delay occurring in extending

the motions deadline and the holding of the pretrial conference. 18 U.S.C. § 3161,

et seq.

          IT IS HEREBY ORDERED that the Pretrial Conference in this matter shall be

held on March ____, 2019, at _______ __.m. and the Defendant shall file Pretrial

Motions by March 25, 2019.
Case 1:18-cr-00498-SCJ-LTW Document 20-1 Filed 03/01/19 Page 2 of 2



 SO ORDERED, this ____ day of March, 2019.



                        ____________________________________________
                        HON. LINDA T. WALKER
                        UNITED STATES MAGISTRATE JUDGE
